DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence field 14 July 2020 in reference to application 16/962,047.  Claims 1-5, 7-9, 11, 12, 14, 16, and 20-22 are pending and have been examined.

Response to Amendment
The preliminary amendment filed 14 July 2020 has been accepted and considered in this office action.  Claims 4, 5, 7, and 8 have been amended, claims 6, 10, 13, 15, and 17-19 cancelled, and claims 20-22 added.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an encoding part,” “a fricative sound judging part,” and “a fricative sound adjusting part” in claim 1, “a decoding part” and “a fricative sound adjustment releasing part” in claim 9, “a fricative sound judging part” in claim 11, .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruinskiy et al. (Spectral and Textural Feature-Based System for Automatic Detection of Fricatives and Affricates).

Consider claim 11, Ruinskiy teaches a fricative sound judgment apparatus judging whether a sound signal is a hissing sound or not for each frame in a predetermined time section (abstract, judging for presence of fricatives /s/ /sh/ /f/ which are hiss sounds), the fricative sound judgment apparatus comprising a fricative sound judging part (see figure 3 for example) judging that the sound signal is a hissing sound for the frame if, among a plurality of frames including the frame, the number of frames in which such an index that increases as a ratio of average energy of frequency spectra on a high side to average energy of frequency spectra on a low side in a frequency 

Consider claim 16, Ruinskiy teaches a fricative sound judgment method for judging whether a sound signal is a hissing sound or not for each frame in a predetermined time section (abstract, judging for presence of fricatives /s/ /sh/ /f/ which are hiss sounds), the fricative sound judgment method comprising a fricative sound judging step of judging that the sound signal is a hissing sound for the frame if, among a plurality of frames including the frame, the number of frames in which such an index that increases as a ratio of average energy of frequency spectra on a high side to average energy of frequency spectra on a low side in a frequency spectrum sequence of the sound signal increases is larger than a predetermined threshold, or equal to or larger than the threshold (Section II A 3, Band energy ratio used as a feature for detection, , the ratio of a high band vs a low band., section II B, energy ratio threshold), is larger than the number of frames other than the frames, or equal to or larger than the number of frames other than the frames (Section II B, and figure 3, detection is refined based on characteristics of frames in vicinity, thus a threshold of nearby frames must exhibit the features indicative of a fricative).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruinskiy in view of Disch et al. (US PAP 2015/0332676).

Consider claim 22, Ruinskiy teaches causing a computer to function as each part of the fricative sound judgment apparatus according to claim 11 is recorded (see rejection above and Section III discussing multicore processing systems) but does not specifically teach A non-transitory computer-readable recording medium in which a program. 
In the same field of fricative detection, Disch teaches A non-transitory computer-readable recording medium in which a program (0166-67, computer readable mediums).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a computer readable media as taught by Disch in the system of Ruinskiy in order to make use of well-known and widely available computer components to perform speech processing.

Allowable Subject Matter
Claims 1-5, 7-9, 12, 14, 20, and 21 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, Disch teaches an encoding apparatus (abstract) comprising an encoding part encoding a frequency-domain sample sequence corresponding to a sound signal of each frame in a predetermined time section by an encoding process in which bits are preferentially assigned to a low side, to obtain a spectrum code (0079-80, low band may be encoded using AAC, which a frequency based coder, high band coded with SBR, which is a low resolution frequency encoding method, 0085, spectrograms), the encoding apparatus further comprising: 
a fricative sound judging part judging whether the sound signal is a hissing sound or not (0095 fricative detection); and 
a fricative sound adjusting part obtaining, if the fricative sound judging part judges that the sound signal is a hissing sound (0084-85, and 0095-96, resolution is increased where fricatives are detected); wherein 
the encoding part encodes the adjusted frequency spectrum sequence obtained by the fricative sound adjusting part as the frequency-domain sample sequence corresponding to the sound signal to obtain a spectrum code (0085, high frequency information encoded based on adjusted resolution).
However the prior art of record does not teach or fairly suggest the limitations of “a fricative sound adjusting part obtaining, if the fricative sound judging part judges that the sound signal is a hissing sound, what is obtained by exchanging all or a part of a 

Claims 2-5 and 7-8 depend on and further limit claim 1 and therefore are allowable as well.

Claim 9 is a decoder corresponding claim the encoder of claim 1 and contains similar allowable limitations as claim 1 and therefore is allowable as well. 

Claim 12 contains similar limitations as claim 1 and therefore is allowable as well.

Claim 14 contains similar limitations as claim 9 and therefore is allowable as well.
Claims 20 and 21 require the limitations of claims 1 and 9 and therefore are allowable as well.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vitali et al. (US PAP 2005/0213658) teaches swapping frequency bands in the encoder and swapping them back in the decoder, but does not suggest doing so on the basis of the presence of fricative of hiss sounds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/           Primary Examiner, Art Unit 2655